ON RETURN TO REMAND

LONG, Judge.
The appellant, Joanne Ward, was convicted of manslaughter. We remanded this cause so that the appellant could be resentenced without the application of the firearm enhancement provision of § 13A-5-6(a)(5), Ala. Code 1975, because the jury verdict did not specifically find the appellant guilty of intentional rather than reckless manslaughter. Ward v. State, 689 So.2d 218 (Ala.Cr.App. 1996); see §§ 13A-6-3(a)(l) and (2), Ala. Code 1975.
The trial court has complied with our directions and has held a new sentencing hearing. The appellant has now been sentenced to 12 years’ imprisonment. This sentence is within the limits for a Class B felony set in § 13A-5-6(a)(2), Ala.Code 1975. The appellant’s conviction and sentence are affirmed.
AFFIRMED.
All Judges concur.